           Case 1:14-cr-00158-AKH Document 97 Filed 03/07/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :   ORDER
              -against-                                         :
                                                                :   14 Cr. 158 (AKH)
 SAHIL PATEL,                                                   :
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

        I issued judgment on July 27, 2015, sentencing Defendant Sahil Patel to custody of 175

months. See ECF No. 61. His appeal was denied on February 9, 2018. See ECF No. 78. I

denied Patel’s Motion to Vacate under Section 2255 on November 25, 2019, see ECF No. 85,

declining to issue a certificate of appealability. The Court of Appeals for the Second Circuit

denied his motion for such a certificate on September 24, 2020. See ECF No. 91. Defendant’s

Motion for Compassionate Release was denied on March 3, 2021. See ECF No. 96.

        Defendant is in the custody of the Bureau of Prisons (“BOP”) in Moshannon Valley

Correctional Institution in the Western District of Pennsylvania. He now makes application for

furlough to attend, as his religious obligation under the Hindu religion, to the cremation of his

father, Satish Patel, scheduled to take place tomorrow, March 8, 2021 in Worcester, MA. Patel’s

request for furlough was denied by the BOP. He appeals to me as his sentencing judge.

        Although I am uncertain as to my jurisdiction to entertain his request, there is a religious

obligation involved, which has not been properly respected. Patel should be allowed, as a matter

of his religious obligation under the Hindu religion, to attend to the cremation of his father.
          Case 1:14-cr-00158-AKH Document 97 Filed 03/07/21 Page 2 of 2




Accordingly, I order that Defendant Sahil Patel be granted a furlough subject to the following 3

conditions:

    1. Patel’s family can arrange for a postponement to enable Defendant to attend the
       cremation ceremony;
    2. The COVID-19 regulations of the BOP as well as the Commonwealth of Massachusetts
       regarding quarantine are satisfied; and
    3. Proper arrangements can be made to assure Patel’s prompt return to the custody of the
       BOP.
    The U.S. Attorney of the Southern District of New York, by AUSA Andrew Caldwell

Adams, shall promptly notify the Warden and the counsel of Moshannon Valley Correctional

Institution of this order.




                SO ORDERED.

Dated:          March 7, 2021                          /s/
                New York, New York                  ALVIN K. HELLERSTEIN
                                                    United States District Judge
